—Appeal by the defendant from an order of the Supreme Court, Kings County (Marras, J.), dated September 8, 2000, which, pursuant to Correction Law article 6-C, designated him a level three sex offender.
Ordered that the order is affirmed, without costs or disbursements.
Contrary to the defendant’s contention, the Supreme Court’s designation of him as a level three sex offender was supported by clear and convincing evidence (see Correction Law § 168-n).
The defendant’s remaining contentions are without merit. Ritter, J.P., Santucci, Goldstein and Mastro, JJ., concur.